MEMORANDUM **
Miguel Verdusco appeals the 160-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.
Verdusco contends that because he was sentenced under mandatory Sentencing Guidelines we should remand for further proceedings consistent with United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). However, we conclude that Verdusco is bound by the terms of his plea agreement and decline to vitiate the terms of his bargained-for exchange with the government. See United States v. Cortez-Arias, 403 F.3d 1111, 1114 n. 8 (9th Cir. 2005), amended by 425 F.3d 547, 548 (stating that “a favorable change in the law does not entitle a defendant to renege on a knowing and voluntary guilty plea” and that an “express and generally unrestricted waiver of appeal rights forecloses ... objections ... pursuant to Booker or Ameline” ).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.